Carley, Judge.
Appellee-plaintiff initiated this dispossessory action against appellant-defendant. Appellant was not present at the trial of the action due to his incarceration on unrelated criminal charges. Appellant’s counsel, however, elected to proceed without him. Appellant appeals from the trial court’s denial of his motion for new trial.
Appellant’s sole enumeration is that his absence from the trial of the action necessitates that a new trial be conducted. Where, as here, “[c]ounsel goes to trial without the presence of the defendant, but makes no motion for a continuance and does not suggest [her] desire to have [her] client present at the trial, it will not require the granting of a new trial. This is true even though the defendant contends he possesses evidence which would have brought the trial to a different conclusion. . . . The trial judge did not err in overruling the motion for a new trial. [Cits.]” Burkhalter v. Durrence, 93 Ga. App. 374, 374-375 (91 SE2d 774) (1956).

Judgment affirmed.


Banke, P. J., and Benham, J., concur.

Sidney L. Moore, Jr., for appellant.
William F. C. Skinner, Jr., for appellee.